In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00141-CR



             JASON IRA HOSEY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                 Bowie County, Texas
             Trial Court No. 11 F 0798 005




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER

        Court reporter Leslie P. Bates recorded the trial court proceedings in cause number 06-

13-00141-CR, styled Jason Ira Hosey v. The State of Texas (tried in the 5th Judicial District

Court of Bowie County under trial court cause number 11 F 0798 005). The reporter’s record

was originally due in this case September 10, 2013, and was most recently due to be filed by

November 12, 2013. Bates has filed two previous requests to extend the deadline for filing the

reporter’s record. We granted the first two requests and stated in our disposition of the second

that we would not look upon a third request with favor. Bates has now filed a third request

seeking more time to prepare the record in this appeal.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure the filing of the record in this case.

        We overrule Bates’ third request for an extension of time and order Bates to file the

reporter’s record in cause number 06-13-00141-CR with this Court on or before Tuesday,

December 3, 2013.

        If the record is not received by December 3, we warn Bates that we may begin contempt

proceedings and order her to show cause why she should not be held in contempt of this Court

for failing to obey its order.




                                                 2
      IT IS SO ORDERED.


                          BY THE COURT

Date: November 26, 2013




                            3